Title: From Benjamin Franklin to John Ross, 11 April 1767
From: Franklin, Benjamin
To: Ross, John


Dear Sir,
London, April 11. 1767
I received your Favour of Dec. 8. and Feb. 22. and thank you for the particular Accounts you send me of Affairs on your side the Water, which are very agreable to me to read.
Here publick Affairs are in great Disorder; a strong Opposition against the Ministry which at the same time is thought not to be well united, and daily Apprehensions of new Changes, make it extreamly difficult to get forward with Business. We must use Patience. This Satisfaction we have, that there is scarce a Man of Weight in or out of the Ministry that has not now a favourable Opinion of the propos’d Change of Government in the Proprietary Colonies; but during the present violent Heats occasion’d by some Conduct of the Assemblies of New York and Boston, and which the Opposition aggravate highly in order to distress the Friends of America in the present Ministry, nothing so little interesting to them as our Application can get forward.
Your Messages on the Subject of the Circuit Bill are not yet arriv’d. I much want to see them.
I send you a little Essay of an Inscription to the Memory of my departed amiable young Friend, whose Loss I deplore with you most sincerely. If it has been long coming to your Hand, I hope that has occasion’d your being furnish’d with another and a better. The Stile is simple and plain, as more proper for such Things than affected ornamental Expression.
I am looking out for a Chariot for you, which I shall send you as soon as possible. With great Esteem, I am, Dear Friend, Yours affectionately
B Franklin
   
Addressed: To / John Ross, Esqr / Philadelphia / per Packet / New York / B Free Franklin


[Draft of Inscription:]
In Memory of Margaret,Daughter ofJohn & Ross who deceased 1766aged 19 Years Lamented by all that knew herfor all that knew her lov’d her
[In the margin:] The Delight of her Parents & Relations
[Elsewhere on page:] Innocence & Sweetness of Manner Sincerity Benevolence of Heartrender’d her

